Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “ in an amount capable of conferring an anti-stickiness” is vague and indefinite because it is unclear if “ an amount” is referring to the lecithin or both hydrolyzed lecithin and lecithin.  The limitation “ comparable or superior “ is vague and indefinite because there is no parameter to define degree of anti-stickiness.  Thus, it is unclear what would be considered as comparable or superior to tortilla containing only lecithin.
In claim 4, the recitation of “ the production of tortillas” lacks antecedent basis.
In claim 7, the recitation of “the dry blend” does not have antecedent basis; it is unclear what dry blend the claim is referring to. The recitation of “ the shortening or fat” is unclear and does not have antecedent basis.  It is unclear what shortening or fat the claim is referring to.  The limitation of “ the production of tortilla” does not have antecedent basis.
In claim 8, the limitation “ that will not tear when separated” is vague and indefinite because it is not clear what is intended; it is unclear what the tortillas are separated from.  Claim also 8 has the same problem as claim 1.  Additionally, the claim recites a method of making tortilla; however, there is no processing steps to the method of making tortilla.  Thus, it is unclear what is intended. The claim recites the step of incorporating a composition to the tortilla which is already a final product.  It is unclear what is intended.  
	In claim 11, the recitation of “ the tortilla dry blend” and “ the fat” does not have antecedent basis.
	In claim 14, the limitation “ the manufacturing process” is vague and indefinite because it is not clear what manufacturing process the claim is referring to.
	Claim 17 has the same problem as claim 11.
	Claim 20 is vague and indefinite because it is not clear what is intended.  The claim depends from claim 14 but it recites the same limitation as claim 14.  The limitation “ the manufacturing process” has the same problem as claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (2018/0042275)
For claim 1, Ortiz discloses a composition comprising mixture of emulsifier including lecithin and other emulsifier such as lysolecithin, monoglyceride, diglyceride.  The emulsifier mixture is added to dough to minimize adhesion to dough process equipment.  Thus, it is an antisticking agent. Ortiz also discloses using lecithin to minimize dough adhesion. For claims 4,7, Ortiz discloses adding the blend to dough to make tortilla.  For claim 8, Ortiz discloses a method of making tortilla comprising adding the blend of emulsifier including lecithin and lysolecithin.  For claims 11,17, the blend is added into the dough to make the tortilla; thus, it is added to the tortilla blend.  For claims 14,20 the blend is added as an ingredient during the manufacturing process.  For claim 15, Ortiz discloses adding the blend of emulsifier  to tortilla.  Thus, Ortiz discloses a method for reducing peeling or tearing because the blend is added to tortilla. ( see paragraphs 0040,0055,0058,0059)
Ortiz does not specifically disclose the combination of lecithin and hydrolyzed lecithin as in claims 1,8,15, the ranges as in claims 2-4,9-10,16, the use as dry or wet ingredient as in claims 5-6,12-13 and 18-19.
While Ortiz does not specifically disclose the combination, Ortiz discloses a blend such as monoglyceride with lecithin.  Ortiz also discloses lysolecithin as an emulsifier.  Thus, it would have been obvious to one skilled in the art to use a combination of lecithin and lysolecithin as an obvious matter of substituting one emulsifier for another.  Ortiz discloses the emulsifier blend is used to minimize adhesion.  The blend is used  for the same purpose as claimed.  Thus, the amount used is effective to confer anti-stickiness.  Ortiz discloses to use about 50-100% monoglyceride and  0-2% lecithin.  When lysolecithin is used instead of monoglyceride, it would have been obvious to one skilled in the art to use lysolecithin is the same range as monoglyceride.  Emulsifier is known to be added to fatty substance such as emulsifier being present in shortening or to use as it is.  It would have been obvious to one skilled in the art to use the emulsifier either as dry ingredient or added to a fatty ingredient as an obvious matter of preference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sturkenboom discloses a method for preparing flour tortilla.
Perlman discloses amphiphilic particles comprising hydrolyzed lecithin and lecithin.
Sekikawa discloses transparent emulsified composition for use in beverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 14, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793